UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended June 30, 2006 Commission File Number 0-4690 Financial Industries Corporation (Exact name of registrant as specified in its charter) TEXAS 74-2126975 State of Incorporation (I.R.S. Employer Identification number) 6500 River Place Boulevard, Building I, Austin, Texas 78730 (Address including Zip Code of Principal Executive Offices) (512) 404-5000 (Registrant's Telephone Number) Securities Registered pursuant to Section 12(b) of the Act: None Securities Registered pursuant to Section 12(g) of the Act: Common Stock, $.20 par value (Title of Class) Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YESo NO x Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer ¨ Accelerated filer x Non-accelerated filer ¨ Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Act). YES ¨ NO x The number of shares outstanding of Registrant's common stock on March 31, 2007 was 10,210,385. Forward-Looking Statements Except for historical factual information set forth in this Form 10-Q of Financial Industries Corporation (the “Company” or “FIC”), the statements, analyses, and other information contained in this report relating to trends in the Company’s operations and financial results, the markets for our products, future results, the future development of our business, and the contingencies and uncertainties to which we may be subject, as well as other statements including words such as “anticipate,” “believe,” “plan,” “budget,” “could,” “designed,” “estimate,” “expect,” “intend,” “forecast,” “predict,” “project,” “may,” “might,” “should” and other similar expressions constitute forward-looking statements under the Private Securities Litigation Reform Act of 1995. Such statements are made based upon management’s current expectations and beliefs concerning financial results and economic conditions and are subject to known and unknown risks, uncertainties and other factors contemplated by the forward-looking statements. These factors include, among other things: (1) general economic conditions and other factors, including prevailing interest rate levels and stock market performance, which may affect the ability of FIC to sell its products, the market value of FIC’s investments and the lapse rate and profitability of policies; (2) FIC’s ability to achieve anticipated levels of operational efficiencies and cost-saving initiatives; (3) customer response to new products, distribution channels and marketing initiatives; (4) mortality, morbidity and other factors that may affect the profitability of FIC’s insurance products; (5) FIC’s ability to develop and maintain effective risk management policies and procedures and to maintain adequate reserves for future policy benefits and claims; (6) changes in the federal income tax laws and regulations that may affect the relative tax advantages of some of FIC’s products; (7) increasing competition in the sale of insurance; (8) the effect of regulation and regulatory changes or actions, including those relating to regulation of insurance products and insurance companies; (9) ratings assigned to FIC’s insurance subsidiaries by independent rating organizations such as A.M. Best Company, which FIC believes are particularly important to the sale of accumulation-type products; (10)the performance of our investment portfolios; (11) the effect of changes in standards of accounting; (12) the effects and results of litigation; (13) business risks and factors described elsewhere in this report, including, but not limited to, Item 2–Management’s Discussion and Analysis of Financial Condition and Results of Operations and Item 3-Quantitative and Qualitative Disclosures about Market Risks in Part 1, and Item 1-Legal Proceedings in Part 2, and (14) other factors discussed in the Company’s other filings with the SEC, which are available free of charge on the SEC’s website at www.sec.gov. You should read carefully the above factors and all of the other information contained in this report. Should one or more of these risks or uncertainties materialize, or should underlying assumptions prove incorrect, actual results may vary materially from those indicated. All subsequent written and oral forward-looking statements attributable to the Company or to persons acting on our behalf are expressly qualified in their entirety by reference to these risks and uncertainties. There can be no assurance that other factors not currently anticipated by management will not also materially and adversely affect our results of operations. Each forward-looking statement speaks only as of the date of the particular statement and the Company undertakes no obligation to update or revise any forward-looking statement, except as required by federal securities laws. FINANCIAL INDUSTRIES CORPORATION AND SUBSIDIARIES INDEX Page No. Part I - Financial Information Item 1. Financial Statements (Unaudited) Condensed Consolidated Balance Sheets June 30, 2006 and December 31, 2005 4 Condensed Consolidated Statements of Operations For the three and six month periods ended June 30, 2006 and June 30, 2005 6 Condensed Consolidated Statements of Cash Flows For the six month periods ended June 30, 2006 and June 30, 2005 10 Notes to Condensed Consolidated Financial Statements 12 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 19 Item 3. Quantitative and Qualitative Disclosures About Market Risk 25 Item 4. Controls and Procedures 26 Part II – Other Information Item 1. Legal Proceedings 27 Item 1A. Risk Factors 29 Item 2. Changes in Securities and Use of Proceeds 29 Item 3. Defaults Upon Senior Securities 29 Item 4. Submission of Matters to a Vote of Security Holders 29 Item 5. Other Information 29 Item 6. Exhibits 29 Signatures 30 Index FINANCIAL INDUSTRIES CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands) (Unaudited) June 30, 2006 December 31, 2005 (1) ASSETS Investments: Fixed maturity securities available for sale, atfair value (amortized cost of $646,037 and $605,803 at June 30, 2006 and December 31, 2005, respectively) $ 612,546 $ 593,752 Equity securities, at fair value (cost of $8,694 and $8,405 at June 30, 2006 and December 31, 2005, respectively) 10,891 10,907 Policy loans 36,225 37,637 Real estate held for sale - 130 Short-term investments 4,984 1,204 Total investments 664,646 643,630 Cash and cash equivalents 13,028 63,581 Deferred policy acquisition costs 54,178 50,805 Present value of future profits of acquired business 16,006 15,865 Agency advances and other receivables, net of allowances for doubtful accounts of $3,544 and $3,513 as of June 30, 2006 and December 31, 2005 2,248 8,188 Reinsurance receivables 33,128 38,108 Accrued investment income 7,972 7,165 Due premiums 1,614 2,048 Property and equipment, net 816 1,033 Deferred income taxes 5,225 - Other assets 2,308 2,088 Separate account assets 333,251 342,911 Total assets $ 1,134,420 $ 1,175,422 (1) Derived from audited consolidated financial statements The accompanying notes are an integral part of these condensed consolidated financial statements. 4 Index FINANCIAL INDUSTRIES CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS, Continued (In thousands) (Unaudited) June 30, 2006 December 31, 2005 (1) LIABILITIES AND SHAREHOLDERS’ EQUITY Liabilities: Policy liabilities and contractholder deposit funds: Contractholder deposit funds $ 526,821 $ 542,181 Future policy benefits 154,330 155,970 Other policy claims and benefits payable 9,698 11,456 Notes payable 15,000 15,000 Deferred federal income taxes - 687 Other liabilities 24,095 25,146 Separate account liabilities 333,251 342,911 Total liabilities 1,063,195 1,093,351 Commitments and contingencies (See Note 8) Shareholders’ equity: Common stock, $.20 par value, 25,000 shares authorized in 2006 and 2005, 12,517 shares issued in 2006 and 2005; 9,849 shares outstanding in 2006 and 2005 2,504 2,504 Additional paid-in capital 70,377 70,377 Accumulated other comprehensive loss (21,140 ) (10,339 ) Retained earnings 42,440 42,485 Common treasury stock, at cost, 2,668 shares in 2006 and 2005 (22,956 ) (22,956 ) Total shareholders’ equity 71,225 82,071 Total liabilities and shareholders’ equity $ 1,134,420 $ 1,175,422 (1) Derived from audited consolidated financial statements The accompanying notes are an integral part of these condensed consolidated financial statements. 5 Index FINANCIAL INDUSTRIES CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands except per share data) (Unaudited) Three Months Ended June 30, 2006 2005 Revenues: Premiums, net $ 5,853 $ 5,877 Earned insurance charges 9,679 10,210 Net investment income 8,626 7,805 Real estate income - 51 Net realized investment gains (losses) (15 ) 8,910 Other 1,417 674 Total revenues 25,560 33,527 Benefits and expenses: Policyholder benefits and expenses 8,865 10,069 Interest expense on contractholders deposit funds 5,083 5,647 Amortization of deferred policy acquisition costs 1,853 3,170 Amortization of present value of future profits of acquired business 568 657 Operating expenses 6,350 7,404 Interest expense 349 277 Total benefits and expenses 23,068 27,224 Income before federal income taxes 2,492 6,303 Provision for federal income taxes 751 1,621 Net income $ 1,741 $ 4,682 The accompanying notes are an integral part of these condensed consolidated financial statements. 6 Index FINANCIAL INDUSTRIES CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS, Continued (In thousands except per share data) (Unaudited) Three Months Ended June 30, 2006 2005 Net Income Per Share: Basic: Weighted average common shares outstanding 9,849 9,810 Basic earnings per share $ 0.18 $ 0.48 Diluted: Weighted average common shares and common share equivalents 9,849 9,810 Diluted earnings per share $ 0.18 $ 0.48 The accompanying notes are an integral part of these condensed consolidated financial statements. 7 Index FINANCIAL INDUSTRIES CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS, Continued (In thousands except per share data) (Unaudited) Six Months Ended June 30, 2006 2005 Revenues: Premiums, net $ 11,356 $ 11,981 Earned insurance charges 19,444 20,334 Net investment income 17,236 14,748 Real estate income - 547 Net realized investment gains 501 9,270 Other 2,074 1,246 Total revenues 50,611 58,126 Benefits and expenses: Policyholder benefits and expenses 20,687 19,936 Interest expense on contractholders deposit funds 10,306 11,147 Amortization of deferred policy acquisition costs 4,124 5,667 Amortization of present value of future profits of acquired business 1,173 1,323 Operating expenses 13,415 14,587 Interest expense 678 532 Total benefits and expenses 50,383 53,192 Income before federal income taxes 228 4,934 Provision for federal income taxes 273 1,395 Net income (loss) $ (45 ) $ 3,539 The accompanying notes are an integral part of these condensed consolidated financial statements. 8 Index FINANCIAL INDUSTRIES CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS, Continued (In thousands except per share data) (Unaudited) Six Months Ended June 30, 2006 2005 Net Income Per Share: Basic: Weighted average common shares outstanding 9,849 9,808 Basic earnings per share $ - $ 0.36 Diluted: Weighted average common shares and common share equivalents 9,849 9,808 Diluted earnings per share $ - $ 0.36 The accompanying notes are an integral part of these condensed consolidated financial statements. 9 Index FINANCIAL INDUSTRIES CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands) (Unaudited) Six Months Ended June 30, 2006 2005 CASH FLOWS FROM OPERATING ACTIVITIES: Net income (loss) $ (45 ) $ 3,539 Adjustments to reconcile net income to net cash provided by(used in) operating activities: Amortization of deferred policy acquisition costs 4,124 5,667 Amortization of present value of future profits of acquired business 1,173 1,323 Net realized gains on investments (501 ) (9,270 ) Depreciation 239 1,612 Increase in accrued investment income (807 ) (891 ) Decrease (increase) in agent advances and other receivables 10,920 (1,362 ) Decrease in due premiums 434 160 Increasein deferred policy acquisition costs (3,432 ) (3,873 ) Increasein other assets (220 ) (106 ) Decrease in policy liabilities and accruals (796 ) (2,561 ) Increase (decrease) in other liabilities (1,051 ) 893 Increase (decrease) in deferred federal income taxes (348 ) 1,467 Net activity from trading securities - 647 Other, net (186 ) (1,656 ) Net cash provided by (used in) operating activities 9,504 (4,411 ) CASH FLOWS FROM INVESTING ACTIVITIES: Fixed maturities purchased (58,148 ) (91,429 ) Real estate capital expenditures - (550 ) Proceeds from sales and maturities of fixed maturities 17,800 37,507 Proceeds from sales of invested real estate 646 100,529 Net increase in short-term investments (3,780 ) (24,468 ) Net decrease in policy loans 1,412 1,100 Purchase of property and equipment (26 ) (220 ) Net cash provided by (used in) investing activities (42,096 ) 22,469 (Continued) The accompanying notes are an integral part of these condensed consolidated financial statements. 10 Index FINANCIAL INDUSTRIES CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS, Continued (In thousands) (Unaudited) Six Months Ended June 30, 2006 2005 CASH FLOWS FROM FINANCING ACTIVITIES: Contractholder fund deposits $ 16,420 $ 17,362 Contractholder fund withdrawals (34,381 ) (33,800 ) Net cash used in financing activities (17,961 ) (16,438 ) Net increase (decrease) in cash (50,553 ) 1,620 Cash and cash equivalents, beginning of year 63,581 52,044 Cash and cash equivalents, end of period $ 13,028 $ 53,664 Supplemental Cash Flow Disclosures: Income taxes refunded $ 4,341 $ - Interest paid $ 665 $ 517 Treasury stock distributions $ - $ 86 The accompanying notes are an integral part of these condensed consolidated financial statements. 11 Index FINANCIAL INDUSTRIES CORPORATION AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 1. Basis of Presentation and Consolidation The financial statements included herein have been presented to conform to the requirements of Form 10-Q. The accompanying unaudited condensed consolidated financial statements reflect all adjustments (including normal recurring adjustments) necessary to present fairly the consolidated financial position of the Company at June 30, 2006, its consolidated results of operations for the three months and six months ended June 30, 2006 and 2005, and its consolidated cash flows for the six months ended June 30, 2006 and 2005 in conformity with accounting principles generally accepted in the United States of America (“GAAP”). Interim results are not necessarily indicative of full year performance.The December 31, 2005 condensed consolidated balance sheet data was derived from the audited consolidated financial statements included in the Company’s 2005 Annual Report on Form 10-K filed with the SEC (“2005 Annual Report”), which includes all disclosures required by GAAP. Therefore, these unaudited condensed consolidated financial statements should be read in conjunction with the consolidated financial statements of the Company included in the 2005 Annual Report. The condensed consolidated financial statements include the accounts of Financial Industries Corporation (“FIC”) and its wholly owned subsidiaries. Intercompany items and transactions have been eliminated. 2. Accumulated Other Comprehensive Income (Loss) and Comprehensive Income (Loss) The following is a reconciliation of accumulated other comprehensive income (loss) from December 31, 2005 to June 30, 2006 (in thousands): Net Unrealized Appreciation (Depreciation) of Equity Securities Net Unrealized Gain (Loss) on Fixed Maturities Available for Sale Other Total Accumulated Other Comprehensive Income (Loss) Balance at December 31, 2005 $ 1,651 $ (5,914 ) $ (6,076 ) $ (10,339 ) Current Period Change (201 ) (10,600 ) - (10,801 ) Balance at June 30, 2006 $ 1,450 $ (16,514 ) $ (6,076 ) $ (21,140 ) The comprehensive income (loss) for the three and six months ending June 30, 2006 and 2005 is summarized as follows (in thousands): Three Months Ended June 30, Six Months Ended June 30, 2006 2005 2006 2005 Net income (loss) $ 1,741 $ 4,682 $ (45 ) $ 3,539 Other comprehensive income, net of tax: Unrealized gains on securities: Unrealized holdings gains (losses) arisingduring the period (4,580 ) 5,631 (10,791 ) 1,931 Reclassification adjustments for gains(losses) included in net loss (10 ) 135 (10 ) 372 Total other comprehensive income (loss) (4,590 ) 5,766 (10,801 ) 2,303 Comprehensive income (loss) $ (2,849 ) $ 10,448 $ (10,846 ) $ 5,842 12 Index 3. Earnings Per Share The following table reflects the calculation of basic and diluted earnings (loss) per share (amounts in thousands, except per share amounts): Three Months Ended June 30, Six Months Ended June 30, 2006 2005 2006 2005 (in thousands except per share data) BASIC: Net income (loss) $ 1,741 $ 4,682 $ (45 ) $ 3,539 Weighted average common shares outstanding 9,849 9,810 9,849 9,808 Basic income per share $ 0.18 $ 0.48 $ - $ 0.36 DILUTED: Net income (loss) $ 1,741 $ 4,682 $ (45 ) $ 3,539 Weighted average common shares outstanding 9,849 9,810 9,849 9,808 Diluted income per share $ 0.18 $ 0.48 $ - $ 0.36 Options to purchase shares of common stock were not included in the computation of diluted earnings per share because the inclusion would result in an anti-dilutive effect in periods in which a net loss was incurred. 4. Net Realized Investment Gains - Sale of Real Estate On June 1, 2005, the Company sold the River Place Pointe office complex to a non-affiliated party in an all-cash transaction for a gross sales price of $103 million. The office complex is located in Austin, Texas. Under the terms of the sale agreement, the Company entered into a lease with the purchaser with respect to all of the space in Building One (approximately 76,000 square feet) for a five-year term at a rate of $28.00 per square foot, which was the prevailing rental rate at the time that FIC and its subsidiaries occupied the building in July 2000. The lease provides the Company with a right of cancellation of the lease at March 31, 2008. The Company will realize a gain of $10.6 million on the sale, which includes both a realized gain of $8.5 million in the quarter ended June 30, 2005 and a deferred gain of $2.1 million to be recognized as a reduction of office lease expenses over the period from the sale date through March 31, 2008. The deferred gain represents an amount equal to the estimated excess rent to be paid under the lease agreement through March 31, 2008 over the prevailing rate at the time of sale. 5. Retirement Plans A. Family Life Family Life has a non-contributory defined benefit pension plan (“Family Life Pension Plan”), which covers employees who have completed one year or more of service. Under the Family Life Pension Plan, benefits are payable upon retirement based on earnings and years of credited service. a. The Normal Retirement Date for all employees is the first day of the month coinciding with or next following the later of attainment of age 65 or the fifth anniversary of employment. b. The Normal Retirement Benefit is the actuarial equivalent of a life annuity, payable monthly, with the first payment commencing on the Normal Retirement Date. The life annuity is equal to the sum of (1) plus (2): (1) Annual Past Service Benefit:1.17% of the first $10,000 of Average Final Earnings plus 1 1/2% of the excess of Average Final Earnings over $10,000, all multiplied by the participant’s Credited Past Service. For these purposes, “credited past service” is service prior to April 1, 1967, with respect to employees who were plan participants on December 31, 1975. (2) Annual Future Service Benefit:1.5578% of the first $10,000 of Average Final Earnings plus 2% of the excess of Average Final Earnings over $10,000, all multiplied by the participant’s Credited Future Service. c. Effective April 1, 1997, the Family Life Pension Plan was amended to provide that the accrual rate for future service is 1.57% of Final Average Earnings multiplied by Credited Service after March 31, 1997, less 0.65% of Final Average Earnings up to Covered Compensation. With respect to service prior to April 1, 1997, the accrual rate described in paragraph (b), above, is applicable, with Average Final Earnings taking into account a participant’s earnings subsequent to April 1, 1997. 13 Index d. Effective March 31, 2004, all employees covered under the plan were terminated.No new or rehired employees are permitted to enter or re-enter the plan.Thus, the plan is frozen. Average Final Earnings are the highest average Considered Earnings during any five consecutive years while an active participant. Total Credited Past Service plus Credited Future Service is limited to 30 years. The pension costs for the Family Life Pension Plan include the following components at June 30, 2006 and 2005: Three Months Ended June 30, Six Months Ended June 30, 2006 2005 2006 2005 Service cost for benefits earned during the year $ - $ - $ - $ - Interest cost on projected benefit obligation 109,482 116,054 218,964 232,108 Expected return on plan assets (101,994 ) (101,269 ) (203,988 ) (202,537 ) Amortization of unrecognized prior service cost - Amortization of unrecognized losses 23,460 26,226 46,920 52,452 Recognition of net loss due to settlement - Net periodic benefit cost $ 30,948 $ 41,011 $ 61,896 $ 82,023 B. ILCO ILCO maintains a retirement plan (“ILCO Pension Plan”) covering substantially all employees of the Company and its subsidiaries. The ILCO Pension Plan is a non-contributory, defined benefit pension plan, which covers each eligible employee who has attained 21 years of age and has completed one year or more of service. Each participating subsidiary company contributes an amount necessary (as actuarially determined) to fund the benefits provided for its participating employees. The ILCO Pension Plan’s basic retirement income benefit at normal retirement age is 1.57% of the participant’s average annual earnings less 0.65% of the participant’s final average earnings up to covered compensation multiplied by the number of his/her years of credited service. For participants who previously participated in the ILCO Pension Plan maintained by ILCO for the benefit of former employees of the IIP Division of CIGNA Corporation (the IIP Plan), the benefit formula described above applies to service subsequent to May 31, 1996. With respect to service prior to that date, the benefit formula provided by the IIP Plan is applicable, with certain exceptions applicable to former IIP employees who are classified as highly compensated employees. Former eligible IIP employees commenced participation automatically. The ILCO Pension Plan also provides for early retirement, postponed retirement, and disability benefits to eligible employees. Participant benefits become fully vested upon completion of five years of service, as defined, or attainment of normal retirement age, if earlier. A curtailment occurred on December 31, 2004 when the plan was amended to freeze accrued benefits for all participants except for Rule of 68 Non-Highly Compensated Employees (“NHCEs”).A subsequent curtailment occurred on December 31, 2005 when the decision was made to amend the plan to freeze accrued benefits for Rule of 68 NHCEs effective March 31, 2006.All plan participants accrued benefits are now frozen. 14 Index The pension costs for the ILCO Pension Plan include the following components at June 30, 2006 and 2005: Three Months Ended June 30, Six Months Ended June 30, 2006 2005 2006 2005 Service cost for benefits earned during the year $ 3,672 $ 11,448 $ 7,344 $ 22,896 Interest cost on projected benefit obligation 262,037 261,812 524,074 523,624 Expected return on plan assets (350,036 ) (344,766 ) (700,072 ) (689,532 ) Amortization of unrecognized prior service cost - Amortization of unrecognized losses 46,022 33,920 92,044 67,840 Recognition of net loss due to settlement - Net periodic benefit cost $ (38,305 ) $ (37,586 ) $ (76,610 ) $ (75,172 ) 6. Stock Option Plans and Other Equity Incentive Plans In December2004, the FASB issued SFAS No.123(R), “Share-Based Payment.”
